Citation Nr: 1729187	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-38 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability.

2. Entitlement to service connection for a bilateral hip disability.

3. Entitlement to service connection for a bilateral knee disability.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), unspecified depressive disorder, and/or antisocial personality disorder

5. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	John March, Agent

ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 5, 1976, to October 6, 1976.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded these matters in December 2012 and June 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in February, continued to deny service connection for all the Veteran's claims. Upon review of the record, the Board found it was unclear whether the Veteran or his representative actually received a copy of the SSOC. In May 2017, the Board sent another letter to the Veteran and his representative, providing an additional 30 days to respond to the SSOC. No response has been received, and the Board will proceed with review.


FINDINGS OF FACT

1. The Veteran's bilateral shoulder disability, to include arthritis, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2. The Veteran's bilateral hip disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3. The Veteran's bilateral knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4. The Veteran has not been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).

5. The Veteran's antisocial personality disorder is not a disability for which service connection may be granted.  

6. The Veteran's unspecified depressive disorder did not have its onset in active service and is not otherwise etiologically related to active service.

7. The Veteran does not have any service-connected disabilities upon which to base a claim for TDIU.


CONCLUSIONS OF LAW

1. A bilateral shoulder disability was not incurred in or aggravated by service and my not be presumed to be incurred therein. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. A bilateral hip disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. A bilateral knee disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for service connection for a psychiatric disorder, to include PTSD, antisocial personality disorder and/or unspecified depressive disorder, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9, 4.125 (2016).

5. The criteria for a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its June 2015 remand directives. VA medical records prior to January 2009 and from February 2015 have been associated with the claims file. A VA examination was conducted in September 2016 to determine the nature and etiology of the Veteran's bilateral shoulder, bilateral knee, bilateral hip, and acquired psychiatric disabilities. Finally, a February 2017 SSOC continued to deny all the Veteran's claims for service connection and TDIU.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. As noted above, the Veteran served on active duty from August 5 to October 6, 1976. This does not amount to 90 days of active service, and therefore, the Veteran is not entitled to a presumption of service connection for chronic disabilities under 38 C.F.R. § 3.307 and 3.309.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

(a) Bilateral Shoulders

The Veteran has been diagnosed with degenerative arthritis in both shoulders. Thus, the requirement of a current disability has been met. However, the Veteran's service treatment records are silent for any in-service incident, injury, or disease related to his shoulders. 

The Veteran contends he fell during basic training while on a 25-mile drill, landing on his knees with both of his arms extended. However the VA examiner in September 2016 opined that the Veteran's bilateral shoulder degenerative arthritis was less likely than not incurred in or caused by service. As support for her opinion, the examiner noted that shoulder disabilities are often associated with employment or hobbies requiring extensive elevation of the arms or repetitive and monotonous work with forceful exertions. The examiner noted the Veteran was an auto mechanic following his discharge from service, which would require this type of movement.  The examiner also noted that osteoarthritis is a complex disorder, which comes about as a result of wear and tear and other inflammatory and biomechanical factors. She wrote that the risk factors for osteoarthrosis include advanced age, obesity, gender, joint injury, certain occupations or sports, genetic factors, and muscle strength. 

The examiner noted that the Veteran's service treatment records (STRs) and post service medical records were silent for any complaints of shoulder pain until 2008, which the Veteran contended had been present for 10 years. This suggests the Veteran's shoulder pain did not begin until approximately 22 years after separation from service. The examiner indicated that medical research suggests the strongest risk factors for osteoarthritis in males is age and obesity. The examiner opined that if a fall in basic training had caused degenerative arthritis in the shoulders, complaints and medical assessments would be available prior to 32 years after this incident.

Absent an in-service incident, injury, or disease that caused or aggravated the Veteran's current degenerative arthritis in both shoulders, service connection for the Veteran's bilateral shoulder disability cannot be granted.

(b) Bilateral Hips

At the VA examination in September 2016, the Veteran was diagnosed with right hip femoral acetabular impingement syndrome, including labral tears, degenerative arthritis of the right hip, and a left hip strain, meeting the requirement of a current bilateral hip disability.

The Veteran contends these injuries are the result of the same fall in basic training noted above. However, the Veteran's STRs are silent for any treatment or complaints of any bilateral hip injury or symptoms. The first complaints of hip pain in the Veteran's claims file were in 2008. The Veteran, at that time, noted that he had been suffering from hip pain for 10 years, which would indicate his pain began approximately 22 years after discharge from service.

The examiner at the September 2016 VA examination opined the Veteran's current bilateral hip disabilities were less likely than not related to active service. The Veteran indicated that when he fell in service, he fell with his arms forward. The examiner opined that this type of fall would not put mechanical stress or strain on the hips, and therefore, was not likely the initial cause of his current hip disabilities. Additionally, the examiner again cited medical research related to the causes and risk factors for osteoarthritis, and noted that the Veteran's occupation as an auto mechanic after service and his age are the more likely cause of his bilateral hip disabilities.

(c) Bilateral Knees

At his VA examination, the Veteran was diagnosed with a left knee meniscal tear, with surgery in May 2009, and bilateral knee degenerative arthritis. The Veteran meets the first element for service connection requiring a current disability.

The Veteran contends that his bilateral knee disabilities are the result of the same fall in basic training noted above. However his STRs are silent for any incident or complaints related to the Veteran's knees while in service. The first complaints of knee pain in the Veteran's medical records were in 1993, when the Veteran was diagnosed with bilateral patellofemoral pain syndrome. At that time, the Veteran indicated he had been suffering from knee pain for 10 years, suggesting his knee pain began approximately seven years after service.  In April 2000, the Veteran visited an emergency room indicating his right knee had popped out of place while he was getting out of bed.

The VA examiner in September 2016 opined that the Veteran's bilateral knee disabilities were less likely than not related to service. First, the examiner noted that the bilateral patellofemoral pain syndrome, noted in the medical records in 1993, is most likely caused by overuse, malalignment, or trauma. At the Veteran's entrance examination, it was noted that the Veteran had bilateral pes planus, a congenital condition that can cause abnormal foot pathology, leading to malalignment. The examiner additionally cited the medical research about the risk factors of osteoarthritis noted above, opining that the Veteran's occupation, age, and the injury he suffered in April 2000 were the more likely causes of the Veteran's current bilateral knee disabilities, especially considering the length of time between the reported fall in basic training and the timing of the first complaints of pain in 1993. 

(d) Acquired Psychiatric Disorder
(i) PTSD

Service connection for PTSD requires medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.125(a), 4.130.

There is no competent evidence of a current diagnosis of PTSD. As a result, the Veteran is not entitled to service connection for PTSD.

(ii) Antisocial Personality Disorder 

The Veteran's entrance examination in July 1976 indicated he had trouble sleeping, and the examiner noted he was not a good candidate for service due to his attitude. At another entrance examination, a psychiatrist diagnosed the Veteran with antisocial behavior and a personality defect.

At the September 2016 VA examination, the examiner diagnosed the Veteran with antisocial personality disorder and opined that the Veteran's antisocial personality disorder pre-existed service based on the findings noted in the Veteran's examination. The examiner further opined that there was no evidence in the claims file to indicate the disorder was aggravated by service. 

Personality disorders are not diseases for VA compensation purposes-i.e., they are not a condition that may be service connected. 38 C.F.R. §§ 3.303(c), 4.9 (2016); Beno v. Principi, 3 Vet. App. 439, 441 (1992) (stating the "[r]egulatory authority provides that personality disorders will not be considered as disabilities"). In addition, "disability resulting from a mental disorder that is superimposed upon ... a personality disorder may be service-connected." 38 C.F.R. § 4.127 (2016). As shown by the discussion September 2016 conclusions by the examiner, however, there is no evidence of such superimposition in this case. Thus, service connection based on the diagnosed personality disorder may not be granted.

(iii) Unspecified Depressive Disorder

The Veteran was diagnosed with an unspecified depressive disorder at the September 2016 VA examination, meeting the first element for service connection. However, there is no indication that the Veteran suffered from any depressive symptoms in his approximately two months of active service. The Veteran reports at various times that his depression and anger issues began in service, making basic training was very stressful and traumatic, which made him angry and antisocial. However, at the time of the September 2016 VA examination, the Veteran reported that his issues with anxiety and mood began approximately 20 years prior to the examination, approximately 18 years after service. The Veteran's medical records do not indicate treatment for any depressive symptoms until September 2008, approximately 32 years after service. 

The examiner opined that due to the lack of reports of depressive symptoms or complaints in the Veteran's service treatment records, and the notations at his entrance examination indicating that he had an antisocial personality disorder that pre-existed service, manifesting with symptoms of anger and antisocial attitude, it is less likely than not that the Veteran's unspecified depressive disorder was caused by the Veteran's approximately two months of active service, and the symptoms of anger and antisocial behaviors in basic training that he attributed to his current unspecified depressive disorder are more likely symptoms of his antisocial personality disorder that preexisted service.

In reaching all of the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claims must be denied.

III. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). 

The Veteran applied for TDIU in May 2009. He does not, however, have any service-connected disabilities, and entitlement to TDIU is based solely on service-connected disabilities. As a result, TDIU must be denied.


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to an acquired psychiatric disorder, to include PTSD, antisocial personality disorder, and/or an unspecified depressive disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


